Citation Nr: 0218044	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  01-05 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for degenerative 
arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from February 1954 to October 
1957, unverified.  

This appeal arose from a November 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which denied service 
connection for bilateral flat feet with degenerative 
arthritis.  Subsequent to that rating decision, the RO 
granted service connection for bilateral flat feet and 
continued the denial of the claim of service connection 
for degenerative arthritis of multiple joints.  The 
veteran has perfected an appeal with respect to this 
remaining issue.  In addition, he has sought an increased 
rating for his service connected flat feet.  That matter 
is not before the Board but rather is currently before the 
RO.


FINDING OF FACT

There is no current arthritis of multiple joints that is 
causally related to service, to any incident of the 
veteran's active service or to a service-connected 
disability.


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in or 
aggravated during active service, nor may it be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2001), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist 
provisions.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 
2002).  

In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  With the 
exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim and of the newly 
enacted requirements of the VCAA in the Statement of the 
Case issued in April 2001.  He was informed as to what 
information the VA had in his case and what information 
would be necessary to complete his case.  He was told that 
if he identified the information VA would assist him in 
getting it.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.  

Regarding the duty to assist, current treatment records 
have been obtained, and the veteran has had a VA-
authorized examination.  The veteran's service medical 
records have been  requested from the National Personnel 
Records Center.  Only the veteran's report of physical 
examination for separation has been obtained.  In May 
2000, the RO made an administrative determination that the 
service medical records were unavailable.  Under such 
circumstances, the VA has a heightened duty to search for 
information from alternative sources.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The RO has 
informed the veteran of alternate sources of information 
in the event the service medical records could not be 
obtained.  The veteran has responded that he had no 
alternative sources to search.  Thus, no additional 
information has been obtained.  All appropriate attempts 
have been made to locate these records and all required 
procedures were followed, and the Board finds that, given 
the action by the RO, further attempts at this point would 
be futile.  

The veteran has been informed of all pertinent laws and 
regulations through the statement and supplemental 
statement of the case and the Board notes that the veteran 
has been provided notice and assistance as required in the 
VCAA.  No further assistance in this regard appears to be 
warranted.  The veteran was afforded two hearings, one 
before the decision review officer of the RO in September 
2001 and one before the undersigned Board member during a 
travel Board hearing in July 2002.  The Board has 
expressly considered whether the claim requires an 
additional examination or a medical opinion, and notes 
that there is no evidence provided by the veteran 
indicating that current arthritis is related to service, 
given the negative service record and the statements that 
there was no treatment prior to the 1960's.  The veteran 
has not submitted any competent medical evidence after 
being given the opportunity to do so, and the evidence of 
record is sufficient to decide the claim.  The Board has 
determined that under these circumstances, obtaining 
additional evidence would unduly burden VA without any 
real possibility of a benefit flowing to the appellant.  
Thus, under 38 U.S.C.A. § 5103A, the Board the Board will 
not request additional development.  Consequently, the 
Board finds that additional development of this matter, 
including development for a medical opinion, is not 
necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 
2002); Quartuccio, 16 Vet. App. at 187.  

II.  Service Connection Claim

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  
The evidence may show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or 
statutory presumptions may be applied to establish service 
connection.  A veteran who has 90 days or more of service 
may be entitled to presumptive service connection of a 
chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.307 (2001).  Arthritis is one of the chronic 
diseases for which such presumptive service connection may 
be granted.  38 C.F.R. § 3.309(a) (2001).

With chronic disease shown as such in service or within 
the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes.  This 
does not mean that any manifestation of joint pain will 
permit service connection of arthritis first shown as a 
clear-cut entity at some later date.  38 C.F.R. § 3.303(b) 
(2001).

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor 
of the claimant.  Reasonable doubt is doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove 
the claim.  The question is whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in 
which event the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

In addition, a disability which is proximately due to or 
the result of another disease or injury for which service 
connection has been granted shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a).  In 
Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter the 
Court) held that "disability" as set forth in 38 U.S.C.A. 
§ 1110 (West 1991) "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of 
whether or not the additional impairment is itself a 
separate disease or injury caused by the service-connected 
condition, shall be compensated."  Allen, 7 Vet. App. at 
448.  The Court found that when aggravation of a 
nonservice-connected condition is proximately due to or 
the result of a service-connected condition, a veteran 
shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.

The veteran contends, in essence, that he is entitled to 
service connection for arthritis of multiple joints which 
began in service.  He asserts that arthritis of the joints 
initially manifested in service when he began falling 
while climbing down petroleum tanks.  He asserts that he 
was treated for this in Okinawa during 1955 or 1956.  He 
believes that his disease started in his ankles and spread 
to multiple joints. 

Initially, the Board notes that there is evidence of 
arthritis, so service connection for such a condition as 
set forth in 38 C.F.R. §§ 3.307, 3.309 must be considered.  
However, a review of the medical record shows that the 
veteran's treating physician, John J. Murphy, M.D., 
reported arthritis treatment dating from the 1960's and no 
earlier.  His actual records date from 1978.  Thus, there 
is no medical evidence of arthritis during service or the 
presumptive period following service.  

Service medical records consist of the veteran's service 
separation examination dated in October 1957.  The report 
is negative for complaints or findings of arthritis or 
joint problems.  It does indicate bilateral pes planus.  

Following, service, the veteran was treated by Dr. Murphy.  
Dr. Murphy's records date from 1978 and show treatment for 
degenerative and gouty arthritis.  In a written statement 
dated in July 1999, Dr. Murphy wrote that he first saw the 
veteran in the 1960's for foot pain caused by degenerative 
arthritis and that it was now progressing to the knees, 
hips and hands.  

The veteran was afforded an examination by a contractor 
for VA in September 2000.  Addendum and X-rays are dated 
through November 2000.  The veteran reported a history of 
problems with joint pain beginning in Okinawa in service, 
when he was forced to march every day and be on his feet 
for 8 hours daily.  The pain began in the ankles.  He 
reported that he was given different duties and he stopped 
marching, and the pain decreased.  The veteran reported he 
was a mold maker for 30 years following service.  He 
developed joint pain during this period and he had to use 
crutches about once or twice a year due to swelling and 
ankle pain.  X-ray of the feet showed minor degenerative 
changes to ankles and toes with gouty erosion to the first 
distal left metatarsal.  The diagnosis was arthritis of 
the ankle joints and big toes.  

In September 2001, the veteran testified at a hearing at 
the RO before a decision review officer.  He testified 
extensively regarding his duties in the petroleum squadron 
in service.  He recalled injuring his feet in 1956 or 1957 
and being required by a doctor to wear inserts in his 
shoes.  He recalled being seen at the hospital on base in 
Okinawa on one or two occasions.  

The veteran attempted to get buddy statements to support 
his claim.  One of his comrades wrote back to him in 
September 2001 and indicated he remembered the veteran was 
treated for foot problems in Okinawa.  

At his travel Board hearing before the undersigned Board 
member, the veteran testified that he first noted joint 
pain while he was on active duty in Okinawa.  He explained 
that he used to climb up petroleum tanks and measure the 
amount of petroleum in the tanks.  He noticed he was 
falling a lot in the performance of his duties.  One time, 
he slipped and fell.  He visited the doctor and was put on 
light duty.  Since service, the arthritis pain has 
progressed to his hands and knees.  He recalled beginning 
to treat with Dr. Murphy in the 1960's.  

The Board notes that there are no relevant findings of 
arthritis or injury to the joints in service, and that the 
supporting medical evidence offered by the veteran 
indicates that arthritis was not treated until no earlier 
than sometime in the 1960's, outside the presumptive 
period for service connection for a chronic disease 
pursuant to 38 C.F.R. §§ 3.307, 3.309.  There is no 
medical opinion evidence that the current arthritis of the 
feet, ankles, and other joints is related to service.  
There is no continuity of symptomatology to relate the 
current arthritis to service, given the lack of ongoing 
treatment of a diagnosed condition and the statement that 
treatment started in the 1960's.  Moreover, there is no 
medical evidence that the veteran's current arthritis is 
in any way related to his service-connected flat feet.  
Thus, secondary service connection is not warranted.  See 
38 C.F.R. § 3.310.  

The only evidence of a relationship between the symptoms 
in service and any current disorder is the veteran's 
contentions as reflected in his candid testimony and his 
written statements, as well as the buddy statement which 
indicates a comrade remembers the veteran on Okinawa for 
his feet and degenerative changes.  The actual medical 
evidence is against the claim.  While the veteran and his 
buddy are competent to describe the symptoms that he 
experienced, and here the Board emphasizes that it does 
not doubt the veracity of the testimony regarding falling 
on the petroleum tanks, these lay statements are without 
significant probative value in regard to the issue at 
hand, as neither the veteran nor his comrade have been 
shown to possess the medical training or expertise needed 
to render a competent opinion as to diagnosis or medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, the 
veteran's personal belief that he has a current disability 
and that a relationship exists between the disability and 
his service or a service-connected disability cannot serve 
to prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by 
service.  The probative medical evidence is against his 
theory.  In the absence of medical evidence establishing a 
relationship between current arthritis and service or a 
service-connected disability, the preponderance of the 
evidence is against the claim of service connection for 
such disability.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  


ORDER

Service connection for degenerative arthritis of multiple 
joints is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

